Citation Nr: 0608038	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  00-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent 
for the service connected dysthymic disorder.

3.  Entitlement to an effective date earlier than January 8, 
1997 for the grant of service connection for dysthymic 
disorder.

(The issue of entitlement to vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1965.

This appeal arises from rating decisions of the Atlanta, 
Georgia Regional Office (RO).

The veteran has recently submitted a claim for total 
disability benefits based on individual unemployability due 
to service connected disability; this claim is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  On January 3, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal with regard to 
the claims of entitlement to an initial rating in excess of 
30 percent for the service connected dysthymic disorder and 
entitlement to an effective date earlier than January 8, 1997 
for the grant of service connection for dysthymic disorder 
was requested.

2.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal of the issue of service 
connection for hypertension has been obtained by the RO.

3.  The veteran currently suffers from hypertension that was 
not manifest in service, that was not manifest within the 
initial post service year, and that is unrelated to disease 
or injury during service; hypertension is not etiologically 
related to a service connected disability nor has 
hypertension been made chronically worse by a service 
connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with regard to the claims of entitlement to an 
initial rating in excess of 30 percent for the service 
connected dysthymic disorder and entitlement to an effective 
date earlier than January 8, 1997 for the grant of service 
connection for dysthymic disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  Hypertension was not incurred in or aggravated in 
service, hypertension may not be presumed to have been so 
incurred, nor is hypertension proximately due to or 
aggravated by the service connected dysthymic disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Motion to withdraw

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In this case, 
the appellant has withdrawn in writing his appeal with regard 
to the claims of entitlement to an initial rating in excess 
of 30 percent for the service connected dysthymic disorder 
and entitlement to an effective date earlier than January 8, 
1997 for the grant of service connection for dysthymic 
disorder and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
those issues and they are dismissed.


Service connection for hypertension

The service medical records are silent regarding complaints, 
findings, or diagnoses of hypertension.

On VA examination in December 1966, cardiovascular system 
evaluation was normal.  Blood pressure was 120/62.

A July 1999 VA treatment note includes a history of 
hypertension that was controlled with medications.  A 
November 1999 VA treatment note shows that the veteran was 
seen in follow-up for disorders to include hypertension.  The 
assessment included hypertension.

In November 2002, the veteran filed a claim of entitlement to 
service connection for hypertension.

Received in March 2003 was an article that discusses high 
blood pressure.

A February 1999 private medical report indicates that the 
veteran had a history of chest pain and discomfort beginning 
in 1986.  Testing at that time was negative.  Coronary artery 
disease was found in the 1990s.  

A December 1997 private medical report included hypertension 
on a health problem list.

A June 2002 Social Security Administration (SSA) decision 
determined that the veteran was entitled to a period of 
disability beginning in August 2000 for disabilities to 
include hypertension.  The records cited in support of this 
determination do not establish the presence of hypertension 
until the early 2000s and these records do not comment on the 
relationship between the onset of hypertension and the 
existence of any other disability.  As the SSA decision and 
records do not support the veteran's claim of service 
connection for hypertension, they need not be further 
discussed.

On the June 2004 substantive appeal, the veteran contended 
that there was a connection between hypertension and the 
service connected dysthymia.

On VA hypertension examination in January 2005, the examiner 
noted that the veteran's claims folder had been reviewed.  A 
longstanding history of chest pain was noted.  No history of 
hypertension in service or within the initial post service 
year was noted.  The assessment was hypertension with the 
exact date of onset unknown.  Based on a review of medical 
literature, it was noted that a psychiatric disability was 
not listed as a cause of secondary hypertension.  A number of 
other factors were noted as being the possible cause of the 
veteran's hypertension.  From a review of medical literature, 
it was opined that it was unlikely that hypertension was 
directly related to service or was proximately due to the 
service connected dysthymic disorder, or that hypertension 
was permanently aggravated by the service connected dysthymic 
disorder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and hypertension becomes manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

The veteran maintains that he currently suffers from 
hypertension that is related to service or that is secondary 
to the service connected dysthymia.  The evidence does not 
support this claim. 

The record clearly shows that hypertension was not manifest 
in service, within the initial post service year, or until 
many years after service.  As the VA examiner noted in 
January 2005, the record is unclear as to the precise date 
that hypertension was first diagnosed.  The record does show, 
however, that hypertension was not diagnosed until the mid to 
late 1990s.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that the veteran has submitted a copy of an 
article on hypertension.  This document, however, contains no 
findings pertaining to the veteran's manifestation of 
hypertension many years after discharge from service.  As a 
lay person, relying on a generic medical article, the veteran 
is not qualified to render a medical opinion as to the 
etiology of his current hypertension.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion" (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The document supplied by 
the veteran simply provides speculative generic statements.  
Therefore, the aforementioned article lacks probative value 
in the consideration of the veteran's claim. 

It must be stressed that the question of whether the 
veteran's current hypertension is etiologically related to 
injury or disease in service is within the sole province of 
health care professionals.  See Espiritu at 494-95.  Thus, 
the veteran's statements regarding the putative connection 
between hypertension and the service connected dysthymic 
disorder lack any probative value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the current 
hypertension and the veteran's service or the service 
connected dysthymia.  The Board has the duty to assess the 
credibility and weight to be given the evidence relative to 
this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The VA examiner in January 2005 accurately reviewed the 
veteran's medical history beginning with the service medical 
records and continuing until the current time.  The VA 
examiner opined that it was unlikely that hypertension was 
directly related to service, or that hypertension was 
proximately due to the service connected dysthymic disorder, 
or that hypertension was permanently aggravated by the 
service connected dysthymic disorder.  In addition, the 
examiner reviewed and applied relevant medical literature 
which, in the examiner's opinion, did not support the 
veteran's claim.  Thus, the Board finds that the VA examiner 
provided a reasoned opinion based on an accurate review of 
the entire record and relevant medical literature.  There is 
no medical evidence or opinion to the contrary.  Accordingly, 
as the preponderance of the evidence is against the veteran's 
appeal, the claim of entitlement to service connection for 
hypertension must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in June 2003 prior to the initial unfavorable AOJ 
decision in July 2003. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in June 2003 and December 2004 as well 
as a statement of the case in May 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The service medical 
records and Social Security Administration records have been 
obtained and reviewed.  The veteran presented testimony in 
support of his claim at a December 2002 Travel Board hearing.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA hypertension examination in January 2005 that 
includes a nexus opinion.  The Board finds that the evidence 
currently of record is adequate to fully and fairly evaluate 
the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another VA examination or obtaining 
another VA medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for hypertension is denied.

As the claim of entitlement to an initial rating in excess of 
30 percent for the service connected dysthymic disorder has 
been withdrawn, the appeal as to this issue is dismissed.

As the claim of entitlement to an effective date earlier than 
January 8, 1997 for the grant of service connection for 
dysthymic disorder has been withdrawn, the appeal as to this 
issue is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


